DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
Claims Status
               Claims 1-20 are currently pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US  9514331 B2 to Kanter et al in view of US 2013/0117365 A1 to Padmanabhan et al, and further in view of US 2011/0246572 A1 to Kollenkark et al.
As to claims 1 and 8, Kanter discloses a method/system  one or more hardware processors; and a computer-readable medium coupled with the one or more hardware processors, the computer-readable medium comprising instructions stored thereon that are executable by the one or more hardware processors to cause the computing device to perform operations (see fig.1-3) comprising: receiving, from a client device associated with a first user, a media content item that comprises media data (see fig.3; col.9,ll.19-30); receiving an indication to include the media content item in a media collection from among the set of media collection identifiers associated with a user profile of the first user, the media collection corresponding with a privacy option (see col.9,ll.31-55); assigning the privacy option associated with the media collection to the media content item,  (see fig.3 and 4B; col.10,ll.52-col.11,ll.3; discloses FIG. 4B and include an interface for creating the content of the shared album, options for specifying the layout of the shared album, an interface for identifying members of the shared album or for identifying users to invite to access the shared album, and an interface for specifying privacy settings determining access to content in the shared album by members as well as determining types of actions users authorized to access the shared album are authorized to perform); adding the media content see col.12,ll.32-42; discloses Content items identified by the users, as well as privacy settings, ownership information, and membership information received 320 from the owner associated with shared album are used to generate 330 the shared album. When the shared album is generated 330, it is accessible to the owner and to the additional users of the social networking system 140 authorized to access the shared album); causing displaying of a notification at a client device associated with a second user based on the relationship status of the second user with the first user (see col.2, ll.31-35; discloses a notification is provided to social networking system users authorized to access the shared album through any suitable channel. For example, a push notification, a text message, an e-mail, a story, or other suitable communication describing an action associated with the shared album is presented to users authorized to access the shared album; and see also in col.3, ll.43-51 and col.8, ll.18-25 and further see fig.4c, el.440 col.12, ll.42-52; discloses users authorized to access the shared album are notified 340 when the shared album is generated 330. For example, a story describing generation of the shared album is presented in a newsfeed or timeline presented to users authorized to access the shared album. The example user interface of FIG. 4C shows an example of a notification 440 presented 340 presented to users authorized to access the shared album. Users authorized to access the shared album may be notified 340 of generation ). 
Kanter does not explicitly discloses causing displaying of a set of media collection identifiers in response to the receiving the media content items; the privacy option defining access criteria that includes a relationship status to the first user and temporal criteria; receiving a request to access the media collection from the second user, the request including temporal data; and causing display of a presentation of the media collection at the client device, the presentation of the media collection including a display of the media content item based on the relationship status and the temporal data from the request.
Padmanabhan discloses causing displaying of a set of media collection identifiers in response to the receiving the media content items (see fig.7, el.720; page.12, ¶0106 and fig.11, page.14, 0134); the privacy option defining access criteria that includes a relationship status to the first user and temporal criteria; (see fig.7 and 11; page.12, ¶0103, ¶0133-¶0134); and causing display of a presentation of the media collection at the client device, the presentation of the media collection including a display of the media content item based on the relationship status and the temporal data from the request (see fig.7; page.12, ¶0106).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kanter with the teaching as taught by Padmanabhan in order to share collected media contents among selected groups of other users based on the sharing setting of the first user.
page.5, ¶0050-¶0051).
Kollenkark discloses receiving a request to access the media collection from the second user, the request including temporal data.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kanter and Padmanabhan with the teaching as taught by Kollenkark in order to allow access to the media based on a user’s privacy status selection of a second user.
As to claims 2 and 9, Kanter further discloses wherein the assigning the privacy option to the media content item includes: presenting a plurality of privacy options see fig.4B; col.10, ll.60-col.11, ll.3).
As to claims 3 and 10, Kanter further discloses wherein the plurality of privacy options comprise a set of user group identifiers that identify a set of user groups, each user group among the set of user groups comprising one or more user identifiers, and wherein the causing display of the plurality of privacy options includes: causing display of a presentation of the set of user group identifiers (see fig.4B; col.10, ll.60-col.11, ll.3).
As to claims 4 and 11, Kanter further discloses wherein the access criteria includes user profile criteria (see col.8, ll.45-63).
As to claims 5 and 12, Kanter further discloses wherein the media content item includes one or more of the list comprising: video data; audio data; and image data (see col.1, ll.49-52). 
As to claims 6 and 13, Kanter further discloses wherein the client device is a first client device, the one or more client devices includes a second client device, and the causing the media content item in the media collection to be accessible by the one or more client devices based on the privacy option assigned to the media content item includes: receiving a request to display the media collection from the second client device, the request comprising a request attribute; filtering the media content item from the media collection based on the request attribute and the access criteria of the privacy option; and presenting the filtered media collection at the second client device (see col.12,ll.39-52). 
As to claims 7 and 14, Kanter further discloses wherein the causing the media content item in the media collection to be accessible by the one or more client devices based on the privacy option assigned to the media content item includes: presenting a notification at a portion of the one or more client devices based on the privacy option assigned to the media content (see col.12, ll.44-52).
As to claim 15, claim 15 is directed toward embody the method of claim 1 in “computer readable medium”. It would have been obvious to embody the procedures of Kanter, Padmanabhan and Kollenkark discussed with respect to claim 1 in a “computer readable medium” in order that the instructions could be automatically performed by a processor. It comprises substantially the same method as discussed in claim above; there by the same rejection is applicable.
As to claim 16, claim 16 is directed toward embody the method of claim 2 in “computer readable medium”. It would have been obvious to embody the procedures of Kanter, Padmanabhan and Kollenkark discussed with respect to claim 2 in a “computer readable medium” in order that the instructions could be automatically performed by a processor. It comprises substantially the same method as discussed in claim above; there by the same rejection is applicable.
As to claim 17, claim 17 is directed toward embody the method of claim 3 in “computer readable medium”. It would have been obvious to embody the procedures of Kanter, Padmanabhan and Kollenkark discussed with respect to claim 3 in a “computer readable medium” in order that the instructions could be automatically performed by a processor. It comprises substantially the same method as discussed in claim above; there by the same rejection is applicable.
As to claim 18, claim 18 is directed toward embody the method of claim 4 in “computer readable medium”. It would have been obvious to embody the procedures of Kanter, Padmanabhan and Kollenkark discussed with respect to claim 4 in a “computer readable medium” in order that the instructions could be automatically performed by a processor. It comprises substantially the same method as discussed in claim above; there by the same rejection is applicable.
As to claim 19, claim 19 is directed toward embody the method of claim 5 in “computer readable medium”. It would have been obvious to embody the procedures of Kanter, Padmanabhan and Kollenkark discussed with respect to claim 5 in a “computer readable medium” in order that the instructions could be automatically performed by a 
As to claim 20, claim 20 is directed toward embody the method of claim 6 in “computer readable medium”. It would have been obvious to embody the procedures of Kanter, Padmanabhan and Kollenkark discussed with respect to claim 6 in a “computer readable medium” in order that the instructions could be automatically performed by a processor. It comprises substantially the same method as discussed in claim above; there by the same rejection is applicable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US-20160165002-A1 to LeBeau et al.
US-20140363137-A1 to KUHNE et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUGETA MENGESHA whose telephone number is (571)270-5607.  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-2727519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MULUGETA A. MENGESHA
Primary Examiner
Art Unit 2424



/Mulugeta Mengesha/
Primary Examiner, Art Unit 2424